Citation Nr: 1521555	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-31 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased disability rating for a service-connected low back condition with degenerative changes, currently evaluated as 20 percent disabling


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to November 1978 and from November 1984 to August 1991.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has determined that a remand is necessary for further evidentiary development.  The Veteran should be afforded a contemporary VA examination to address the severity of his service-connected low back condition with degenerative changes.  In addition, a remand is required to obtain any outstanding Social Security Administration (SSA) records.

The Veteran last underwent a VA examination over three years ago, in October 2011, to evaluate the severity of his symptomatology.  By a filing of October 2012, the Veteran alleges that his back "condition has worsened over the years" and that he requires "15-20 minutes to get moving each morning because of the pain and stiffness in [his] back."  See Veteran's April 2012 notice of disagreement.  VA treatment records document the Veteran's complaints of back pain.  See July 2013 VA treatment record.  Subsequent to the October 2011 VA medical examination, the Veteran has reported his lower back pain to be "7/10."  See October 2012 VA treatment record.  He has also characterized the pain as "constant."  See May 2012 VA treatment record.

There is also post-October 2011 evidence of a possible further decrease in the range of motion of the Veteran's back.  A VA treatment record of July 2013 indicated "back: decreased ROM, tender L5/S1 on palpation."  Similarly, an October 2012 VA treatment record indicates "back decreased ROM; + pain lumbar area, . .  . + tenderness over L2-L5 on palpation."  "Chronic back pain" and "degeneration of intervertebral disc" are listed in VA treatment records as active problems.  See, e.g., VA treatment records of May 2013, October 2012, and July 2012.

Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See 38 C.F.R. § 3.327(a) (2014).  In the case at hand, lay testimony and medical evidence suggest that the Veteran's symptoms may have become more severe since his last VA medical examination.  Under the circumstances, VA's duty to assist requires a remand for another VA examination.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board notes that the record does contain recent medical evidence relevant to an evaluation of the Veteran's disability, such as the Veteran's VA treatment records of 2012 and 2013, including a March 2012 medical interpretation of MRI results of the spine.  These records, however, do not measure range of motion or otherwise fully describe the Veteran's symptoms as would a thorough VA compensation and pension examination.  That is, the medical evidence of record subsequent to the last VA examination of October 2011 does not allow the Board to determine a current rating that accurately reflects the nature and severity of the current disability.

Finally, record evidence suggests that the Veteran is in receipt of monthly Social Security Administration (SSA) disability benefits.  See November 2013 SSA inquiry record.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits, as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) 92014); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his low back condition.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record. 

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim. The Veteran must be given an opportunity to respond.

2. Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is unsuccessful, that should be noted, and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e) (2014).

3. Schedule the Veteran for an appropriate VA examination to assess both the neurological and orthopedic manifestations of the Veteran's service-connected low back condition with degenerative changes.  The electronic claims file, including any pertinent records contained in the Virtual VA eFolder, must be reviewed in conjunction with the examination. All testing deemed necessary must be conducted and the results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit the functional ability of the affected part.  The examiner should portray the degree of any additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should also comment on the presence or absence of any radicular signs or symptoms associated with the low back disability, as well as whether there is any indication of incapacitating episodes over the previous 12 months due to the low back disability.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claim on appeal.  If the sought benefit remains denied, issue an appropriate supplemental statement of the case, and provide the Veteran with the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

